Case 1:18-cv-00039-JTN-SJB ECF No. 148 filed 02/14/20 PageID.1735 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHIGAN DEPARTMENT OF
ENVIRONMENTAL QUALITY,
                                       No. 1:18-cv-00039-JTN-ESC
      Plaintiff,
                                       HON. JANET T. NEFF
v.
                                       MAG. SALLY J. BERENS
WOLVERINE WORLD WIDE, INC.,
                                       JOINT MOTION FOR ENTRY OF
      Defendant.                       CONSENT DECREE

and

PLAINFIELD CHARTER TOWNSHIP
and ALGOMA TOWNSHIP,

      Intervening Plaintiffs,

v.

WOLVERINE WORLD WIDE, INC.,

      Defendant.
                                   /

WOLVERINE WORLD WIDE, INC.,

      Third-Party Plaintiff,

v.

3M Corporation,

      Third-Party Defendant.
                                   /
            Case 1:18-cv-00039-JTN-SJB ECF No. 148 filed 02/14/20 PageID.1736 Page 2 of 8




            Polly A. Synk (P63473)                   John V. Byl (P35701)
            Danielle Allison-Yokom (P70950)          James Moskal (P41885)
            Brian J. Negele (P41846)                 Scott M. Watson (P70185)
            Assistant Attorneys General              Warner Norcross & Judd LLP
            Attorneys for Plaintiff                  Attorneys for Defendant/Third-Party
            Environment, Natural Resources, and      Plaintiff
            Agriculture Division                     111 Lyon Street NW, Suite 900
            P.O. Box 30755                           Grand Rapids, MI 49503
            Lansing, MI 48909                        (616) 752-2000
            (517) 335-7664                           jbyl@wnj.com
            synkp@michigan.gov                       jmoskal@wnj.com
            allisonyokomd@michigan.gov               swatson@wnj.com
            negeleb@michigan.gov

            Douglas W. Van Essen (P33169)            Joe G. Hollingsworth
            Elliot J. Gruszka (P77117)               Frank Leone
            Silver & Van Essen, P.C.                 Attorneys for Defendant/Third-Party
            Attorneys for Intervening Plaintiffs     Plaintiff
            300 Ottawa Avenue NW, Suite 620          Hollingsworth LLP
            Grand Rapids, MI 49503                   1350 I Street, N.W.
            (616) 988-5600                           Washington, DC 20005
            dwv@silvervanessen.com                   (202) 898-5800
            egruszka@silvervanessen.com              jhollingsworth@hollingsworthllp.com
                                                     fleone@hollingsworthllp.com

            Daniel L. Ring                           Harold A. Barza
            Michael A. Olsen                         Johanna Y. Ong
            Richard F. Bulger                        Joe M. Paunovich (P65340)
            Timothy S. Bishop                        Valerie Roddy
            Mayer Brown                              Attorneys for Defendant/Third-Party
            Attorneys for Third-Party Defendant 3M   Plaintiff
            Corporation, Inc.                        Quinn Emanuel Urquhart &
            71 S. Wacker Drive                       Sullivan, LLP
            Chicago, IL 60606                        865 South Figueroa Street, 10th Floor
            (312) 782-0600                           Los Angeles, CA 90017
            dring@mayerbrown.com                     (213) 443-3000
            molsen@mayerbrown.com                    halbarza@quinnemanuel.com
            rbulger@mayerbrown.com                   johannaong@quinnemanuel.com
            tbishop@mayerbrown.com                   joepaunovich@quinnemanuel.com
                                                     valerieroddy@quinnemanuel.com

_________________________________________________/
Case 1:18-cv-00039-JTN-SJB ECF No. 148 filed 02/14/20 PageID.1737 Page 3 of 8




            JOINT MOTION FOR ENTRY OF CONSENT DECREE

      Plaintiff Michigan Department of Environmental Quality (MDEQ) 1,

Intervening Plaintiffs Plainfield Charter Township and Algoma Township

(Intervening Townships), and Defendant Wolverine World Wide, Inc. (Wolverine),

hereby move the Court to approve and enter the proposed Consent Decree that was

previously lodged with the Court in this action on February 3, 2020. (ECF No. 144.)

Without constituting admission of any of the allegations or claims in this action, the

proposed Consent Decree would resolve all claims of Plaintiff MDEQ and the

Intervening Townships in this action, subject to certain reservations of rights

specified in the Consent Decree.

      1.     On January 10, 2018, the Department of Attorney General, on behalf

of MDEQ (collectively, the State) filed this action for declaratory and injunctive

relief under the Resource Conservation and Recovery Act (RCRA), 42 U.S.C. § 6901

et seq., and the Michigan Natural Resources and Environmental Protection Act

(NREPA), specifically Part 201, Environmental Remediation, Mich. Comp. Laws §

324.20101 et seq., 2 against Defendant Wolverine. (ECF No. 1.)




1 Pursuant to Executive Order 2019-06, effective April 22, 2019, the Department of
Environmental Quality was renamed the Department of Environment, Great Lakes,
and Energy.
2 A claim under Part 31, Water Resources Protection, of the NREPA (Part 31), Mich.

Comp. Laws § 324.3101 et seq., was later dismissed by stipulation of MDEQ and
Wolverine. (ECF No. 88, Order granting dismissal of Count III, and ECF No. 91,
First Amended Complaint of MDEQ.)

                                          1
Case 1:18-cv-00039-JTN-SJB ECF No. 148 filed 02/14/20 PageID.1738 Page 4 of 8



      2.    Plainfield Charter Township and Algoma Township moved to intervene

in the case, and on April 12, 2018, the Court granted the Motion to Intervene. (ECF

No. 12.)

      3.    MDEQ, the Intervening Townships, and Wolverine reached a tentative

agreement on terms of settlement in December 2019 following facilitated mediation

and extensive negotiations. A proposed Consent Decree setting forth the terms and

requirements of the settlement executed by the State, the Intervening Townships,

and Wolverine was lodged with the Court on February 3, 2020. (ECF No. 143,

Notice of Lodging of Proposed Consent Decree, and ECF No. 144, Proposed Consent

Decree.)

      4.    Concurrent with the lodging of the proposed Consent Decree, the State

and Townships announced opportunities for the public to submit comments on the

proposed Consent Decree, including: a public meeting held by Intervening

Townships on February 4; a public comment session hosted by the Attorney General

and the Michigan Department of Environment, Great Lakes and Energy (EGLE,

the successor to MDEQ) on February 10; and an open period for submittal of

comments via e-mail from February 3–13.

      5.    The State has submitted to the Court a responsiveness summary

addressing all comments received, in a separate filing. (ECF No. 147.)

      6.    The State has reviewed the comments and has not learned of any facts

or considerations indicating that the proposed Consent Decree is inappropriate,

improper or inadequate.



                                         2
Case 1:18-cv-00039-JTN-SJB ECF No. 148 filed 02/14/20 PageID.1739 Page 5 of 8



      7.     The proposed Consent Decree was the product of extensive, good faith,

arms-length negotiations among the parties with diverse interests. All parties to

the settlement were represented by experienced counsel and participated in

facilitated mediation with a skilled mediator.

      8.     In reviewing a consent decree the court is to ascertain “whether the

decree is ‘fair, adequate, and reasonable, as well as consistent with the public

interest.’” United States v. Lexington-Fayette Urban Cnty. Gov’t, 591 F.3d 484, 489

(6th Cir. 2010), quoting United States v. Cnty. of Muskegon, 298 F.3d 569, 580–81

(6th Cir. 2002); United States v. Akzo Coatings of Am., Inc., 949 F.2d 1409, 1426

(6th Cir. 1991). Public policy generally supports “a presumption in favor of

voluntary settlement” of litigation. Lexington-Fayette, 591 F.3d at 490, quoting

Akzo Coatings, 949 F.2d at 1436.

      9.     The proposed Consent Decree is substantively fair, adequate to

address the statutes named in the Complaints, and reasonable in its approach to

meeting these obligations. No party secured everything it sought; however, the

proposed settlement provides for drinking water that meets all state and federal

standards to continue to be available to all households in the North Kent Study

Area. The settlement also ensures continued monitoring of conditions in the North

Kent Study Area to ensure protectiveness of the remedies, and has contingency

plans for dealing with changes in conditions.




                                          3
Case 1:18-cv-00039-JTN-SJB ECF No. 148 filed 02/14/20 PageID.1740 Page 6 of 8



      10.    The Consent Decree is also adequate and consistent with the objectives

set forth in MDEQ’s and the Intervening Townships’ Complaints and the statutes

they rely upon. The proposed settlement addresses the potential risks to human

health and the environment caused by per- and polyfluoroalkyl substances (PFAS)

through a combination of approaches that provide long-term, reliable drinking

water supplies to all impacted parcels in the North Kent Study Area (Exhibit A):

extension of municipal water to about 1,000 homes; maintaining filters that are in

place at certain homes in the North Kent Study Area where municipal water will

not be extended; and sampling of certain residential wells that remain in use in the

North Kent Study Area. (ECF No. 144, Sec. VI, pp. 17–22, Sec. VII, pp. 22–50.)

      11.    The proposed Consent Decree also obtains injunctive relief in the form

of response activities consistent with Part 201 of the NREPA, including

investigation and remediation requirements addressing Wolverine’s former Tannery

and the House Street Disposal Site. The proposed settlement includes groundwater

investigations in several areas of the North Kent Study Area to define the extent of

PFAS and monitor the stability of the plumes, and additional investigation to

determine if there are any impacts of PFAS emanating from groundwater into

surface waters of the Rogue and Grand Rivers. (ECF No. 144, Sec. VII, pp. 22–50.)

      12.    The establishment of a framework for ensuring the continued

availability of drinking water that meets state and federal standards and

implementation of response activities within the North Kent Study Area ensures

that response activities will continue proceeding in an orderly and planned fashion,



                                         4
Case 1:18-cv-00039-JTN-SJB ECF No. 148 filed 02/14/20 PageID.1741 Page 7 of 8



without the delay and expense of litigation. The agreed-upon relief in the

settlement is “in the public interest, will expedite effective response activity, and

will minimize litigation.” Mich. Comp. Laws § 324.20134.

      13.    If approved by the Court, the proposed Consent Decree would, without

constituting admission of any allegation or claim, constitute a final judgment that

would resolve all claims asserted by Plaintiff MDEQ and Intervening Plaintiffs

Plainfield Charter Township and Algoma Township in this action, on terms and

conditions set forth in the Decree.

      14.    The MDEQ, Plainfield Charter Township, Algoma Township, and

Wolverine World Wide, Inc. hereby jointly move the Court to approve and enter the

Consent Decree.

      15.    In order to begin construction of the municipal water system this

construction season, the Parties respectfully request that the Court review and

enter as expeditiously as possible the proposed Consent Decree.

      For the foregoing reasons, the Court should approve and enter the proposed

Consent Decree.

Dated: February 14, 2020

/s/ Danielle Allison-Yokom                     /s/ Scott M. Watson
Polly A. Synk (P63473)                         John V. Byl (P35701)
Danielle Allison-Yokom (P70950)                James Moskal (P41885)
Brian J. Negele (P41846)                       Scott M. Watson (P70185)
Assistant Attorneys General                    Warner Norcross & Judd LLP
Attorneys for Plaintiff                        Attorneys for Defendant




                                           5
Case 1:18-cv-00039-JTN-SJB ECF No. 148 filed 02/14/20 PageID.1742 Page 8 of 8




/s/ Douglas W. Van Essen
Douglas W. Van Essen (P33169)
Elliot J. Gruszka (P77117)
Silver & Van Essen, P.C.
Attorneys for Intervening Plaintiffs




                                       6
